Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed November 27, 2019 and February 2, 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, the search reports for the corresponding foreign applications are not in English and there is no translation or explanation of the relevance of these reports.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010260094 to Nagase in view of US 2018/0248388 A1 to Takatsuka.
Regarding claim 1, Nagase teachings a press device for subjecting a material to pressing using an upper die and a lower die (Fig. 1), the press device comprising: 
a slide 6 configured to have the upper die attached to a lower face thereof (Fig. 1; Para. [0023]); 
a bolster 7 disposed below the slide 6, the bolster being configured to have the lower die placed thereon (Fig. 1; Para. [0023]); 
a servomotor 1 configured to drive the slide 6 (Fig. 1; Para. [0023]); 
a plurality of capacitor units 23 including a plurality of electric double layer capacitors, the plurality of capacitor units being configured to be able to supply stored electric power to the servomotor (Fig. 2; Paras. [0026] and [0035]-[0036]; the energy storage device 23 may be electric double layer capacitors including “2 or more capacitors”). 
Nagase fails to explicitly teach a control unit configured to execute an operation mode in which pressing is performed using capacitor units other than unused capacitor units when the plurality of capacitor units have been set so that at least a portion of the capacitor units are not used and in the operation mode, the pressing capability is limited based on a number of capacitor units other than the unused capacitor units.
Takatsuka teaches a power supply for a motor (Fig. 4), comprising a plurality of capacitor units 11A-D, the plurality of capacitor units being configured to be able to supply stored electric power to the motor 23 (Figs. 4-7) and 
a control unit 30 configured to execute an operation mode in which pressing is performed using capacitor units other than unused capacitor units when the plurality of capacitor units have been set so that at least a portion of the capacitor units are not used (Figs. 2 and 4-7; Paras. [0088], [0093]-[0098] and [0110]-[0113]; the control unit 30 includes a decision component 40 that may select which capacitors are to be used and select which capacitors cannot be used), and 
in the operation mode, the output capability is limited based on a number of capacitor units other than the unused capacitor units (Takatsuka, Paras. [0024], [0117] and [0146]-[0147]; the supply of power from the capacitors is limited based on the number of capacitors available other than the unused capacitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press system of Nagase to include the power supply control of Takatsuka so that the plurality of capacitors may be used in such a manner that none of the capacitors drop to zero charge or below a discharge lower limit that may damage the capacitor (Takatsuka, Paras. [0012], [0032] and [0095]).
Further, modified Nagase teaches the press device wherein in the operation mode, the pressing capability is limited based on a number of capacitor units other than the unused capacitor units because the modified Nagase limits the supply of power to the press based on the number of capacitors units available other than the unused units (Takatsuka, Paras. [0024], [0117] and [0146]-[0147]), which would limit the pressing capability.
Regarding claim 2, modified Nagase teaches the press device according to claim 1 (Figs. 1-2), wherein the setting of the plurality of capacitor units is performed by selecting the portion of the capacitor units, and in the operation mode, pressing is performed using capacitor units other than the selected capacitor units (Takatsuka, Paras. [0110]-[0113]; it is noted that modified Nagase includes the power control system of Takatsuka which includes selecting which capacitor units that will not be used, and in the press system the pressing would be performed with the capacitor units other than those selected).
Regarding claim 3, modified Nagase teaches the press device according to claim 1 (Figs. 1-2), wherein the setting of the plurality of capacitor units is performed by selecting capacitor units other than the portion of the capacitor units, and in the operation mode, pressing is performed using the 
Regarding claim 4, modified Nagase teaches the press device according to claim 1 (Figs. 1-2), wherein in the operation mode, pressing is performed by receiving supply of power from capacitor units other than the unused capacitor units and an external power supply (Paras. [0046]-[0047]; modified Nagase includes the power supply control of Takatsuka which teaches providing power from capacitors other than the unused capacitors, and Nagase teaches the external power supply is a power source along with the capacitors other than those set to not be used, e.g., at time t301).
Regarding claim 7, modified Nagase teaches the press device according to claim 4 (Figs. 1-2), wherein the control unit is further configured to execute the operation mode using the external power supply, without using any capacitor units, when there are no capacitor units other than the unused capacitor units (Paras. [0046]-[0047]; the external power supply is the only power source used when the capacitors are set to not be used, e.g., at time t31).
Regarding claim 8, modified Nagase the press device according to claim 1 (Figs. 1-2), wherein the pressing capability includes at least one of SPM and torque of the servomotor (Paras. [0046]-[0047]; the power required by the motor includes torque).
Regarding claim 9, modified Nagase teaches the press device according to claim 2 (Figs. 1-2), further comprising; a selector configured to perform for performing the selection on each of the plurality of capacitor units (Takatsuka, Paras. [0093]-0101] and [0110]-[0114]; decision component 40 selects the capacitors).
Regarding claim 13, Nagase teaches a method for controlling a press device (Abstract) including a slide 6 with an upper die attached to a lower face thereof (Fig. 1; Para. [0023]), and a bolster 
executing an operation mode in which pressing is performed using capacitor units 23 (Paras. [0046]-[0047]), the capacitor units 23 having a plurality of electric double layer capacitors and being able to supply stored power to a servomotor that drives a slide (Fig. 2; Paras. [0026] and [0035]-[0036]; the energy storage device 23 may be electric double layer capacitors including “2 or more capacitors”).
Nagase fails to explicitly teach executing an operation mode in which pressing is performed using capacitor units other than unused capacitor units when a plurality of capacitor units have been set so that at least a portion of the capacitor units are not used and a pressing capability is limited based on a number of capacitor units other than the unused capacitor units.
Takatsuka teaches a method for controlling a power supply to a motor (Abstract, Figs. 2 and 4-7) comprising executing an operation mode in which work by the motor is performed using capacitor units other than unused capacitor units when a plurality of capacitor units have been set so that at least a portion of the capacitor units are not used (Paras. [0110]-[0113]; the system includes selecting which capacitor units that will not be used, and in the press system the pressing would be performed with the capacitor units other than those selected), and 
an output capability is limited based on a number of capacitor units other than the unused capacitor units (Takatsuka, Paras. [0024], [0117] and [0146]-[0147]; the supply of power from the capacitors is limited based on the number of capacitors available other than the unused capacitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press system of Nagase to include the power supply control of Takatsuka so that the plurality of capacitors may be used in such a manner that none of the capacitors drop to zero charge or below a discharge lower limit that may damage the capacitor (Takatsuka, Paras. [0012], [0032] and [0095]).
Further, modified Nagase teaches the method including a pressing capability is limited based on a number of capacitor units other than the unused capacitor units because the modified Nagase limits the supply of power to the press based on the number of capacitors units available other than the unused units (Takatsuka, Paras. [0024], [0117] and [0146]-[0147]), which would limit the pressing capability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Takatsuka in further view of US 2017/0310120 A1 to Birkl in further view of CN 104333107 A to Yongxiang.
Regarding claim 12, modified Nagase teaches the press device according to claim 1 (Figs. 1-2).
However, modified Nagase fails to explicitly teach the device further comprising: a current measurement unit configured to measure current supplied from each of the plurality of capacitor units; and a detector configured to display an alarm on a display unit upon detecting that current is being supplied from the unused capacitor units, based on a measurement by the current measurement unit.
Birkl teaches a control for a power system (Abstract), comprising a current measurement unit configured to measure current supplied from each of the plurality of capacitor units (Para. [0036]; the current charged and discharged from a cell, such as a capacitor, is measured to determine the capacity of the unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the press of Nagase with the current monitoring system of Birkl so that the capacity of each of the capacitors can be monitored to ensure that the levels in the units remain at an safe level and no individual capacitor is overcharged or overdrawn.
Yongxiang teaches a power device using capacitors and external power (Abstract), comprising a control unit 12 that monitors the power system and outputs an alarm when there is an abnormality (P. 9, Lns. 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the press of Nagase to include the monitoring and alarm system of Yongxiang so that any abnormalities in the operation of the power system are brought to the attention of the operator.  It is noted that modified Nagase would include a detector configured to display an alarm on a display unit upon detecting that current is being supplied from the unused capacitor units, based on a measurement by the current measurement unit as the control unit 12 of Yongxiang would detect any abnormalities, e.g., current being supplied from a capacitor selected to be unused, and trigger an alarm.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fails to explicitly teach the press device according to claim 4, wherein the pressing capability includes SPM, and the control unit includes a calculator configured to calculate a ratio of an allowable current value that can be supplied to the servomotor when using the external power supply and the capacitor units other than the unused capacitor units, to a rated current value that can be supplied to the servomotor when using the external power supply and all of the capacitor units, and a press motion control unit configured to control a motion of the servomotor so that pressing is performed at an SPM that has been limited based on the ratio.
In particular, Nagase fails to explicitly teach a pressing capability includes SPM, calculating a ratio of allowable current to a rated current, and then controlling the motion of the servomotor based on that ratio.
Regarding claim 11, the press device according to claim 4, wherein the pressing capability includes torque of the servomotor, and the control unit is further configured to calculate a ratio of a 
In particular, Nagase teaches a pressing capability includes torque (Paras. [0046]-[0047]), but fails to explicitly teach calculating a ratio of maximum allowable current of the external power and capacitors other than the unused to a maximum current using the external power and all capacitors, and then limiting the torque based on that ratio.
Response to Arguments
Applicant’s amendments and remarks dated November 4, 2021 with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn.
Applicant's amendments and remarks regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
First, it is noted that Applicant states “[t]he rejection…seems to assume that it would have been obvious to replace the secondary battery, high-capacity capacitor, or dual layer capacitor constituting the energy storage device 23 of Nagase with the battery pack 10 of Takatsuka and control the connections of the capacitors as disclosed in Takatsuka.”  Remarks, P. 8.  However, this misrepresents the rejection of record which modifies the energy storage device of Nagase that may be electric double layer capacitors including 2 or more capacitors (Nagase, Fig. 2, Paras. [0026] and [0035]-[0036]) to include the power supply control of Takatsuka that is designed to prevent deterioration of the capacitors in an energy storage device (Takatsuka, Paras. [0012], [0032], and [0095]). 
Applicant argues that Nagase and Takatsuka do not “disclose the feature of limiting the pressing capability based on the number of capacitor units other than the unused capacitor units” because 
Applicant also argues that Nagase is directed to a press with a secondary battery, high capacity capacitor or dual layer capacitor while Takatsuka is directed to a vehicle with a battery pack that controls the connections of the capacitors, and the power requirements of these two references “are not the same” so it is not clear if there is a reason to combine these references.  Remarks, PP. 8-10.  This argument has been carefully considered and it is not persuasive.  Nagase is directed to a press system having a plurality of capacitor units (Nagase, Figs. 2, Paras. [0026] and [0035]-[0036]) while Takatsuka teaches a method for controlling the use of capacitors to avoid damage to the capacitors and extend 
Applicant further argues “it is not clear or obvious that the method of controlling the battery pack 10 of Takatsuka publication… would be practical or even usable in the Nagase publication.”  Remarks, P. 9.  This argument has been carefully considered and is not persuasive.  Applicant has not provided any evidence that the control of capacitors taught by Takatsuka would not be usable with the capacitors in Nagase.  The argument that these references are not usable together is attorney argument which is not supported by any evidence. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725